Citation Nr: 1622816	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure. 

2.   Entitlement to service connection for a lung disability, to include as due to herbicide exposure and asbestos exposure.  
 


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.  In February 2015, the Board denied the instant claims.  The Veteran appealed.  In a July 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties found that by failing to remand the case to instruct the AOJ to make additional attempts to obtain the service personnel records, the Board erred and failed in its duty to assist.  

Accordingly, a remand is required so that the AOJ can make such additional attempts.  

Also, in December 2015, the Veteran submitted an affidavit, which presents a more detailed account of his alleged helicopter flight from the USS Oriskany to the Danang Airbase, an alleged flight that forms the basis for his assertion that he set foot in Vietnam sometime in 1973.  

In this affidavit, he reported that he took the helicopter flight sometime in 1973.  

On remand, the AOJ should also ask the Veteran if he can recall with any more specificity when in 1973 the helicopter flight took place.  

Regardless of whether he is able to provide more specificity, the AOJ should request that the Joint Services Records Research Center (JSRRC) provide background information concerning the Veteran's role as a plane captain and make a determination as to whether there any sources that might verify the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he is able to provide an approximate date (or date range) for when he took the helicopter flight from the USS Oriskany to Da Nang airbase in 1973.  

2.  Make an additional attempt to obtain the service personnel records by making requests for these records to all potential sources.  Document all attempts made in the record.  If the records cannot be obtained, document in the record that all potential sources have been contacted and that the records are not available.  If the records are obtained, review them to determine whether they provide any information concerning the Veteran flying to Danang via helicopter in 1973.   


3.  Even if the Veteran is not able to provide more specificity as to when the helicopter flight took place, forward his December 2015 affidavit, any additional information provided by the Veteran, his DD-214, any other pertinent personnel records obtained, and any other pertinent information to JSSRC.  Ask JSRRC to do the following:

A) Please research and report the dates in 1973 when the USS Oriskany was involved in Vietnam-war related operations. 

B) Please indicate whether there is any available source of information that could corroborate the Veteran's reported helicopter flight from the USS Oriskany to the Danang airbase in 1973.  

C) If such source material is available and the Veteran has provided sufficient information, please attempt to obtain corroboration of the Veteran's reported helicopter flight.  If such source material is available but the Veteran has not provided sufficient information in order to research whether the flight took place, please indicate what additional information the Veteran needs to provide.  If such source material is not available, please indicate this for the record.

D) If possible, please research the role that a plane captain serves aboard an aircraft carrier and provide a description of this role.  Also, if possible, if JSSRC has access to any specific information concerning the role of plane captains aboard aircraft carriers during the Vietnam War, please research this information and provide a description of this role. 

4.  Review the response from JSRRC to ensure that it is in compliance with the remand instructions.  If not take appropriate corrective action.  

5.  This is a complex case from the Veterans Court.  Readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




